Citation Nr: 1810416	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-28 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability.

3.  Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from June 1985 to June 2009.

These matters come before the Board of Veterans' Appeals (Board) from May 2010 (lumbar spine and rhinitis) and July 2010 (left shoulder) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The May 2010 rating decision granted service connection for a lumbar spine disability and provided an initial noncompensable rating.  A subsequent September 2013 rating decision provided an increased 20 percent rating, effective July 1, 2009 (the day after the Veteran's discharge from service).  The Veteran's representative has indicated the Veteran seeks an additional increase in rating.

The Veteran additionally appealed claims for service connection for a right ankle disability and a right toe disability.  He was granted service connection for these disabilities in the September 2013 rating decision, and they are, therefore, no longer on appeal. 

Entitlement to a total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has considered the applicability of addressing a claim for TDIU during any period on appeal; however, the record does not indicate that the Veteran is unemployed or marginally employed.  The February 2010 VA examination noted he was employed as a mail carrier.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by pain and limitation of motion with flexion greater than 30 degrees for the entire appeal period, without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.

2.  The Veteran's left shoulder disability is manifested by objective pain with range of motion, and range of motion greater than shoulder level.

3.  Resolving reasonable doubt in the Veteran's favor, his allergic rhinitis is manifested by greater than 50 percent obstruction of the nasal passages, but without polyps.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a low back disability have not been met. 38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2017).

2.  For the entire appeal period, the criteria for a rating of 20 percent for a left shoulder disability have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5024, 5201.

3.  The criteria for an initial 10 percent rating for allergic rhinitis have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 6522.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters provided in January 2010 and April 2011.  See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records, although initially unavailable as noted in an April 2010 memorandum, are contained in the record.  Although the claims file has the service treatment records receipt date as in 2015, the September 2013 rating decision indicated that the records were available and reviewed by the RO prior that rating decision and the Statement of the Case (SOC).  The record also contains private treatment records provided by the Veteran, lay statements, and VA examination reports.  It appears that the Veteran has not sought VA treatment; he has provided his private medical records.  The Veteran was afforded relevant VA examinations in February 2010, May 2010, and August 2013.  The examination reports include the Veteran's statements regarding flare-ups and functional impact, range of motion testing, and the examiner's opinion regarding additional loss of motion based on the Veteran's description of flare-ups, functional impact, and repeat range of motion testing.  The examination reports provide a complete enough picture of the Veteran's disabilities to allow the Board to address the claims on appeal.  Further descriptions are contained in the substantive review below.  

The Veteran did not request a hearing.  VA's duties to notify and assist have been met. 

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Spine

The Veteran's lumbar spine disability is currently rated 20 percent disabling for the entirety of the appeal period.  Although the Veteran did not provide additional lay statements subsequent to his spine rating being increased from noncompensable to a 20 percent rating, his representative argued he warranted a rating in excess of 20 percent due to the "severity" of his lumbar spine condition and its "effect on him on an everyday basis."  No additional details regarding the affect were provided, but the examination reports include the Veteran's statements regarding functional impact.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  Notably, ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine; 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Diagnostic Code 5243 provides ratings for incapacitating episodes for intervertebral disc syndrome (IVDS) as follows: having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 6 weeks during the past 12 months (60 percent). 

"[A]n incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a (Diagnostic Code 5243, Note 1).

The Board has reviewed the Veteran's service treatment records.  A June 2003 or 2008 (handwriting is ambiguous) note included the Veteran's complain of a stiff low back.  He was diagnosed with lumbago and given Flexeril pain medication to take as needed.  His service treatment records did not include range of motion testing or other relevant information regarding his spine symptoms or functional limitations.

In February 2010, the Veteran was afforded a VA general medical examination.  Regarding his back, the examiner noted the Veteran has a prescription for Flexeril for treatment of back pain; otherwise, the examiner could not find additional clinical records regard his lumbar spine.  On examination, the Veteran had forward flexion to 90 degrees without pain, and extension to 35 degrees without pain.  He was noted to be "extremely flexible."  A peripheral nerve examination did not show any abnormalities, and he had "good sensation to the superficial deep peroneal nerve distribution."  He did not have muscle atrophy.  An x-ray of the lumbar spine did not show acute fracture or subluxation.  He had mild degenerative changes at L5-S1.  He was diagnosed with mild lumbar spine degenerative arthritis.  The examiner noted that the ranges of motion during passive, active, and three repeats of motions, were the same.  He had no loss of joint function with use due to pain, weakness, fatigability, incoordination or flare-ups.  He had no incapacitating episodes or radiation of pain.  There were no neurological findings, and he had no complaints regarding bladder or bowel function.  The examination report did not include statements from the Veteran regarding flare-ups or any functional limitations.  

In January 2011, the Veteran stated that he had back pain and had been prescribed medications to address his pain.  He stated his lumbar spine made it difficult for him to sleep because it felt as though "something is sticking" him.  
A November 2011 statement from the Veteran's wife noted that the Veteran had "constant back pain."

In August 2013, the Veteran was afforded an updated VA examination.  He reported that his low back pain was centered in the midline and did not radiate.  He denied radicular symptoms, and reported he had no bowel or bladder problems.  He denied foot drop and sacral anesthesia.  He denied a history of back surgery and he denied incapacitating exacerbations.  He did report that his low back disability was progressively worsening.  He reported he went to the emergency room in February and received an injection of Toradol for accelerating pain.  He reported monthly flare-ups of severe back pain with spasm that produced additional functional impairment associated with weakness, fatigability, lack of endurance, and incoordination.  It was estimated that he had additional reduction of forward flexion by 10 degrees during flare-ups.  On range of motion testing, the Veteran had forward flexion to 55 degrees, with objective evidence of pain at 45 degrees.  He had objective evidence of pain with motion to 10 degrees of extension.  After repetitive range of motion testing, the Veteran had forward flexion to 50 degrees.  Muscle strength and sensory examinations were normal.  He had hypoactive deep tendon reflexes.  The Veteran did not have radicular complaints.  The examiner found that the Veteran did not have radiculopathy of the lower extremities associated with his low back disability.  The Veteran's back condition was noted to impact his ability to do repetitive bending, and all lifting.  He was noted to have moderate lumbosacral strain with painful limitation on range of motion.  X-rays showed mild arthritis, and his condition was noted to be "progressing."  

In applying the additional 10 degrees loss of motion during a flare-up of symptoms to the Veteran's range of motion on examination, his forward flexion would be limited to 35 degrees, at worst.  This is based on using the finding that he had objectively painful motion at 45 degrees.  

Following the 2013 examination, and the Veteran's increased 20 percent rating assigned by the September 2013 rating decision, the Veteran and his representative have not provided additional private treatment records.

Based on the objective medical findings of record, the Board finds no basis to award a schedular rating higher than the current 20 percent.  To merit the next higher rating of 40 percent under the General Rating Formula, there must either be forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The objectively measured ranges of motion noted upon VA examination in 2010 and 2013 did not meet this standard.  Moreover, none of the VA examiners found evidence of ankylosis.  The Board notes that the Veteran's range of motion decreased significantly between his 2010 and 2013 examinations.  His current 20 percent rating has been applied for the entire period on appeal due to the more thorough 2013 examination report.  Furthermore, the treatment records provided by the Veteran do not include findings based on range of motion, and his medical and lay statements do not provide additional details regarding functional impairment such that an increased 40 percent rating may be applicable.  

The Board notes that when applying the additional loss of 10 degrees of motion during a flare-up to the degree at which he objectively had painful motion results in objective painful motion at 35 degrees, which is very close to the required 30 degrees of limitation required by the next higher rating of 40 percent.  The Board also notes that the 2013 examiner indicated that the Veteran's low back disability was progressively worsening.  However, the currently available evidence does not provide the basis for an increased rating.  The Board has considered the Veteran and his wife's statements regarding his low back pain.  Mitchell, DeLuca, and §§ 4.40 and 4.45 do not require the assignment of a higher schedular disability rating where the functional limitation due to pain does not result in limitation of motion sufficient to meet the requirements of the next higher disability rating.  See Thompson v. McDonald, 815 F.3d 781, 785-86 (Fed. Cir. 2016) (holding that §§ 4.40 and 4.45 do not supersede the requirements for a higher disability rating specified in § 4.71a).  Accordingly, the evidence does not support a higher schedular rating on the basis of functional loss.

The Veteran has denied radicular symptoms, and neurological complications of his lumbar spine disability have not been diagnosed.  The Veteran has additionally denied incapacitating episodes, and medical records do not indicate he has been prescribed bedrest.  As such, separate ratings based on associated neurological abnormalities are not warranted, and an increased rating based on incapacitating episodes is not warranted.  

Left Shoulder

The Veteran's left shoulder disability is currently rated 10 percent disabling.  His representative has argued that a minimal 20 percent rating should be provided.  The representative noted that 38 C.F.R. § 4.59 directs that the intent of the schedule of ratings is to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  The representative argued that the minimal compensable rating for a shoulder joint was 20 percent. 

The Veteran's shoulder disability is currently rated under Diagnostic Code 5299-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

In this case, Diagnostic Code 5024 (tenosynovitis) directs that such disability be rated on limitation of motion of the affected parts, as arthritis, degenerative.  Limitation of motion of the shoulder is rated under Diagnostic Code 5201. 

Diagnostic Code 5201 does not provide for a zero percent rating.  The minimum rating under that code is 20 percent, to be assigned where there is limitation at the shoulder level.  Limitation of minor extremity motion to midway between the side and shoulder level warrants a 20 percent rating.  Limitation of minor arm motion to 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal ranges of shoulder motion are flexion-180 degrees; abduction-180 degrees; and external and internal rotation-90 degrees each.  38 C.F.R. §  4.71, Plate I.  Shoulder level is depicted as 90 degrees.

The Veteran's service treatment records did not include range of motion testing for his left shoulder or statements regarding functional impact of his left shoulder disability.

A May 2010 VA examination diagnosed mild impingement syndrome of the left shoulder.  On range of motion testing, the Veteran had abduction and forward flexion to 170 degrees, with pain at 170 degrees.  He was noted to have the same range of motion on passive and active use, and to have no change in range of motion on repetitive testing. 

Private treatment records did not include range of motion testing or statements on functional limitation of the Veteran's left shoulder disability.  A December 2010 x-ray diagnosed degenerative joint disease of the acromioclavicular (AC) joint.  

The Veteran was provided an additional VA examination in August 2013.  He denied a history of dislocation/subluxation, fracture, surgery, and incapacitating episodes.  He reported moderate pain a few times weekly, usually with activity.  He reported difficulty with overhead activity.  The Veteran was right hand dominant.  The Veteran stated that he had flare-ups of moderately severe pain with additional function impairment once per week.  It was noted that the pain adversely impacted repetitive activities.  His flare ups would decrease his range of motion by 15 degrees for both forward flexion and abduction.  On range of motion testing, he had forward flexion of the left shoulder to 145 degrees with objective painful motion at 140 degrees.  He had left shoulder abduction to 140 degrees, with objective painful motion at 130 degrees.  After repetitive testing his forward flexion decreased to 135 degrees, and his abduction decreased to 125 degrees.  He had normal muscle strength.  He had a positive empty-can test, possibly indicating a rotator cuff pathology.  He was diagnosed with moderate left shoulder strain with impingement/positive empty can test.

Applying the additional loss of 15 degrees of motion during flare-ups, the Veteran's worst range of motion would be 110 degrees of abduction.

As noted above, the minimum rating under Diagnostic Code 5201 for limitation of motion of the shoulder is 20 percent.  While the evidence indicates that the Veteran's limitation of motion is above shoulder level (90 degrees), there was objective painful motion during the 2010 and 2013 examinations.  

Significantly, as cited by the Veteran's representative, 38 C.F.R. § 4.59 instructs that it is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, the evidence supports the assignment of at least a 20 percent evaluation for the Veteran's left shoulder disability for the entire period on appeal, as this is the minimum compensable rating.  There is no 10 percent rating for limitation of the shoulder joint.  See Sowers v. McDonald, 27 Vet. App. 472, 481-82 (2016) (noting that while there is a 10 percent rating available for the shoulder across all diagnostic codes, a 20 percent rating is the minimum compensable rating for the shoulder for limitation of motion).

The record does not reflect that the Veteran is entitled to a rating in excess of 20 percent.  The next higher rating of 30 percent requires limitation of shoulder movement to 25 degrees from the side.  The medical evidence shows that the Veteran has 110 degrees of motion of his left shoulder, at worst.

Allergic Rhinitis

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522.  Under Diagnostic Code 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The Veteran was granted service connection and provided an initial noncompensable rating.  On his January 2011 notice of disagreement, the Veteran indicated he wanted an increased rating for his rhinitis because he had been diagnosed with sleep apnea.  He was subsequently separately service connected for sleep apnea.  

Service treatment records from June 2008 noted the Veteran's complaint of congestion.  He was noted to have "pale, boggy, edematous nasal mucosa which almost obstruct[ed] the airway."  A July 2008 record noted he had "marked nasal congestion."  He was started on Flonase nasal spray in service.

A private treatment record from September 2009 noted that the Veteran was establishing care.  He had, what appears to state, chronic rhinitis with edematous turbinates.  He was assessed with allergic rhinitis.  

During a February 2010 general medical examination, the Veteran reported nasal congestion with postnasal drip and clear rhinorrhea.  It was perennial in nature, and was worse in the spring and fall.  He was treated with Flonase "with good control of symptoms."  On evaluation, his head, ear, eyes, nose, and throat (HEENT) review was "unremarkable."  A complete examination was not provided.

In August 2013, the Veteran was afforded a complete VA rhinitis examination.  The Veteran reported developing rhinitis in service.  He denied surgery, sinusitis, or recent antibiotic use.  He reported he treated his rhinitis with Flonase with "fairly good results."  The Veteran stated he had some trouble breathing at night.  On examination, the Veteran's rhinitis did not result in 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  He did not have nasal polyps or hypertrophy of the nasal turbinates.  He did not have granulomatous conditions.  He was assessed with mild rhinitis.

Given that the Veteran's service treatment records from 2008 noted that he had "marked nasal congestion" and "almost" obstructed airway due to his rhinitis, with edematous turbinates in September 2009, the Board will resolve reasonable doubt in the Veteran's favor and provide a 10 percent rating.  Although the August 2013 VA examination noted that his rhinitis did not result in 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage, the Board notes that the examination was provided during the summer, and the Veteran has reported increased seasonal symptoms in the spring and fall.  There is no evidence of polyps to warrant a 30 percent rating.



ORDER

Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability is denied.

Entitlement to an initial 20 percent rating for left shoulder disability is granted.

Entitlement to an initial 10 percent rating for allergic rhinitis is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


